Title: To John Adams from John Quincy Adams, 27 February 1804
From: Adams, John Quincy
To: Adams, John



27. Feby: 1804.

The bill to protect foreign seamen, has been again debated this day, and various alterations in it made—It is less obnoxious than at first, but still contains mischief enough to produce very ill consequences—Duane made his appearance this day to report the debate—The first time for many weeks; indeed I believe the first time since the debate on the Amendment to the Constitution. No other reporter took any minutes, so the whole debate I suppose  come from him—There is a great deal of manoeuvering on this subject between the double terror of advancing or of retreating from the ground  Mr: Nicholas this day first came out with an intimation that he should vote finally against the bill; as not expedient at this time—I have therefore some hopes it will be abandoned—At the same time I am not without my fears it will ultimately prevail.
